
	
		I
		112th CONGRESS
		2d Session
		H. R. 6104
		IN THE HOUSE OF REPRESENTATIVES
		
			July 11, 2012
			Mr. Richmond
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To provide a temporary extension for the middle class of
		  certain tax relief enacted in 2001, 2003, and 2009.
	
	
		1.Short titleThis Act may be cited as the
			 Working Families Tax Protection Act of
			 2012.
		2.Extension of 2001
			 tax relief for the middle class
			(a)In
			 generalIn the case of the provisions of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 which are specified in subsection (b)
			 (and the amendments made by such provisions), section 901 of such Act shall be
			 applied by substituting December 31, 2013 for December
			 31, 2012 the first place it appears.
			(b)Specified EGTRRA
			 provisionsThe following provisions of the Economic Growth and
			 Tax Relief Reconciliation Act of 2001 are specified in this subsection:
				(1)Title I (relating
			 to individual income tax rate reductions).
				(2)Title II (relating
			 to tax benefits related to children).
				(3)Title III
			 (relating to marriage penalty relief).
				(4)Title IV (relating
			 to affordable education provisions).
				(c)Certain
			 provisions not applicable to high-Income individuals
				(1)Individual
			 income tax ratesSubsection
			 (i) of section 1 of the Internal Revenue Code of 1986 is amended by striking
			 paragraph (2), by redesignating paragraph (3) as paragraph (4), and by
			 inserting after paragraph (1) the following new paragraphs:
					
						(2)25-
				and 28-Percent rate bracketsThe tables under subsections (a), (b), (c),
				(d), and (e) shall be applied—
							(A)by substituting
				25% for 28% each place it appears (before the
				application of subparagraph (B)),
							(B)by substituting
				28% for 31% each place it appears, and
							(C)by substituting
				33% for 36% each place it appears.
							(3)35-Percent
				rate bracket
							(A)In
				generalIn the case of taxable years beginning after December 31,
				2012—
								(i)the rate of tax under subsections (a), (b),
				(c), and (d) on a taxpayer’s taxable income in the highest rate bracket shall
				be 35 percent to the extent such income does not exceed an amount equal to the
				excess of—
									(I)the applicable threshold, over
									(II)the dollar amount at which such bracket
				begins, and
									(ii)the 39.6 percent
				rate of tax under such subsections shall apply only to the taxpayer’s taxable
				income in such bracket in excess of the amount to which clause (i)
				applies.
								(B)Applicable
				thresholdFor purposes of this paragraph, the term
				applicable threshold means—
								(i)$500,000 in the
				case of subsection (a), and
								(ii)1/2
				the amount applicable under clause (i) in the case of subsections (b), (c), and
				(d).
								(C)Highest rate
				bracketFor purposes of this paragraph, the term highest
				rate bracket means the bracket which would (determined without regard to
				this paragraph) be the 39.6-percent rate
				bracket.
							.
				(2)Phaseout of
			 personal exemptions and itemized deductions
					(A)Overall
			 limitation on itemized deductionsSection 68 of such Code is amended—
						(i)by
			 striking the applicable amount the first place it appears in
			 subsection (a) and inserting the applicable threshold in effect under
			 section 1(i)(3),
						(ii)by
			 striking the applicable amount in subsection (a)(1) and
			 inserting such applicable threshold,
						(iii)by
			 striking subsection (b) and redesignating subsections (c), (d), and (e) as
			 subsections (b), (c), and (d), respectively, and
						(iv)by
			 striking subsections (f) and (g).
						(B)Phaseout of
			 deductions for personal exemptions
						(i)In
			 generalParagraph (3) of section 151(d) of such Code is
			 amended—
							(I)by striking
			 the threshold amount in subparagraphs (A) and (B) and inserting
			 the applicable threshold in effect under section 1(i)(3),
							(II)by striking
			 subparagraph (C) and redesignating subparagraph (D) as subparagraph (C),
			 and
							(III)by striking
			 subparagraphs (E) and (F).
							(ii)Conforming
			 amendmentParagraph (4) of section 151(d) of such Code is
			 amended—
							(I)by striking
			 subparagraph (B),
							(II)by redesignating
			 clauses (i) and (ii) of subparagraph (A) as subparagraphs (A) and (B),
			 respectively, and by indenting such subparagraphs (as so redesignated)
			 accordingly, and
							(III)by striking all
			 that precedes in a calendar year after 1989, and inserting the
			 following:
								
									(4)Inflation
				adjustmentIn the case of any
				taxable year
				beginning
									.
							(3)Application of
			 sunsets
					(A)Individual
			 income tax ratesSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall apply to the amendments made by
			 paragraph (1) to the same extent and in the same manner as such section applies
			 to the amendments made by section 101 of such Act.
					(B)Phaseout of
			 personal exemptions and itemized deductionsSection 901 of the
			 Economic Growth and Tax Relief Reconciliation Act of 2001 shall apply to the
			 amendments made by paragraph (2) to the same extent and in the same manner as
			 such section applies to the amendments made by section 102 of such Act.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after December 31,
			 2012.
			3.Extension of 2003
			 tax relief for the middle class
			(a)In
			 generalSection 303 of the
			 Jobs and Growth Tax Relief Reconciliation Act of 2003 is amended by striking
			 December 31, 2012 and inserting December 31,
			 2013.
			(b)Certain
			 provisions not applicable to high-Income individuals
				(1)In
			 generalParagraph (1) of section (1)(h) of the Internal Revenue
			 Code of 1986 is amended by striking subparagraph (C), by redesignating
			 subparagraphs (D) and (E) as subparagraphs (E) and (F) and by inserting after
			 subparagraph (B) the following new subparagraphs:
					
						(C)15 percent of the lesser of—
							(i)so much of the
				adjusted net capital gain (or, if less, taxable income) as exceeds the amount
				on which a tax is determined under subparagraph (B), or
							(ii)the excess (if
				any) of—
								(I)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 39.6 percent, over
								(II)the sum of the
				amounts on which tax is determined under subparagraphs (A) and (B),
								(D)20 percent of the adjusted net capital gain
				(or, if less, taxable income) in excess of the sum of the amounts on which tax
				is determined under subparagraphs (B) and
				(C),
						.
				(2)DividendsSubparagraph
			 (A) of section 1(h)(11) of such Code is amended by striking qualified
			 dividend income and inserting
					
						so much
			 of the qualified dividend income as does not exceed the excess (if any)
			 of—(i)the amount of
				taxable income which would (without regard to this subsection) be taxed at a
				rate below 39.6 percent, over
						(ii)taxable income reduced by qualified
				dividend
				income.
						.
				(3)Minimum
			 taxSection 55 of such Code
			 is amended by adding at the end the following new subsection:
					
						(f)Application of
				maximum rate of tax on net capital gain of noncorporate taxpayersIn the case of taxable years beginning
				after December 31, 2012, the amount determined under subparagraph (C) of
				subsection (b)(3) shall be the sum of—
							(1)15 percent of the lesser of—
								(A)so much of the
				adjusted net capital gain (or, if less, taxable excess) as exceeds the amount
				on which tax is determined under subparagraph (B) of subsection (b)(3),
				or
								(B)the excess
				described in section 1(h)(1)(C)(ii), plus
								(2)20 percent of the adjusted net capital gain
				(or, if less, taxable excess) in excess of the sum of the amounts on which tax
				is determined under subsection (b)(3)(B) and paragraph
				(1).
							.
				(4)Conforming
			 amendments
					(A)The following
			 provisions are amended by striking 15 percent and inserting
			 20 percent:
						(i)Section 1445(e)(1)
			 of the Internal Revenue Code of 1986.
						(ii)The second
			 sentence of section 7518(g)(6)(A) of such Code.
						(iii)Section
			 53511(f)(2) of title 46, United States Code.
						(B)Sections 531 and
			 541 of the Internal Revenue Code of 1986 are each amended by striking 15
			 percent of and inserting the product of the highest rate of tax
			 under section 1(c) and.
					(C)Section 1445(e)(6) of such Code is amended
			 by striking 15 percent (20 percent in the case of taxable years
			 beginning after December 31, 2010) and inserting 20
			 percent.
					(5)Application of
			 sunsetSection 303 of the Jobs and Growth Tax Relief
			 Reconciliation Act of 2003 shall apply to the amendments made by this
			 subsection to the same extent and in the same manner as such section applies to
			 the amendments made by title III of such Act.
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to taxable years beginning after December 31,
			 2012.
				(2)WithholdingThe
			 amendments made by subparagraphs (A)(i) and (C) of subsection (b)(4) shall
			 apply to amounts paid on or after January 1, 2013.
				4.Extension of 2009
			 tax relief
			(a)American
			 Opportunity Tax Credit
				(1)In
			 generalSection 25A(i) of the
			 Internal Revenue Code of 1986 is amended by striking or 2012 and
			 inserting 2012, or 2013.
				(2)Treatment of
			 possessionsSection 1004(c)(1) of the American Recovery and
			 Reinvestment Tax Act of 2009 is amended by striking and 2012
			 each place it appears and inserting 2012, and 2013.
				(b)Child tax
			 creditSection 24(d)(4) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 and
			 2012 in the heading and inserting
			 2012, and
			 2013, and
				(2)by striking
			 or 2012 and inserting 2012, or 2013.
				(c)Earned income
			 tax creditSection 32(b)(3) of the Internal Revenue Code of 1986
			 is amended—
				(1)by striking and 2012 in the heading
			 and inserting 2012, and
			 2013, and
				(2)by striking or 2012 and
			 inserting 2012, or 2013.
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2012.
			
